Citation Nr: 1132075	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for cervical spine degenerative disk disease (DDD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 1979 and January 1981 to September 1992.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for service connection for a cervical spine disorder and a claim to reopen a previously denied claim for service connection for a left wrist disorder.  The Veteran disagreed and perfected an appeal.

In May 2008, the Veteran and his representative presented testimony in support of the Veteran's claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In an August 2008 decision, the Board remanded the Veteran's claims for further procedural and evidentiary development.  In a June 2009 decision, the Board, among other things, remanded the claims for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board regretfully finds that the claims must be remanded for compliance with the June 2009 remand order.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary, and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board has twice remanded the Veteran's claims.  Specifically, in the August 2008 remand, the Board ordered VBA to provide the Veteran with notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), and to provide the Veteran with a medical examination that included an opinion whether the Veteran's cervical spine condition was related to his active duty service or to the Veteran's service-connected low back disability.  A medical examination was not provided because the Veteran failed to appear for the examination appointment.  The record reveals that the Veteran was provided notice in compliance with the Court's holding in Kent in a November 2008 letter.

In the June 2009 remand, the Board ordered VBA to provide the Veteran with a medical examination to determine the etiology of any left wrist disorder and the Veteran's cervical spine disorder.  The record now includes the report of an October 2009 VA physician.  For the reasons explained below, the Board finds that the October 2009 examination does not substantially comply with the remand order.

In a nutshell, it appears the October 2009 examining physician attempted to adjudicate the claim by himself.  The pertinent opinion sought in the October 2009 remand was whether it is at least as likely as not that if the Veteran had a left wrist disorder, was that disorder incurred during or aggravated during the Veteran's active duty service.  Similarly, the examiner was requested to provide an opinion whether it was at least as likely as not that the Veteran's cervical spine degenerative disease was incurred in or aggravated during his active duty service.

The examiner essentially stated that the requested opinion could not be given without resort to mere speculation because, evidently, the examiner would have to decide whether the Veteran's statements regarding how medical personnel did not document his wrist and spine complaints and treatment during service were true or credible.  Reading the examiner's report as a whole, the Board is left without a viable opinion, the evidence remains in the same state it was prior to the October 2009 examination and the need for an opinion remains as it did prior to the October 2009 examination.  Indeed, it is unclear from the report whether the Veteran manifests a current left wrist disorder or not.  For those reasons, the Board finds that the examiner's report does not substantially comply with the June 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall take all reasonable steps to ensure the Veteran's VA claims folder includes all VA treatment records pertaining to the Veteran's claimed left wrist and cervical spine disorders that are not already of record.  

2.  Following the foregoing, VBA shall provide the Veteran's VA claims folder to an appropriate VA physician who shall review the claims folder prior to examining the Veteran.  The examiner shall describe any left wrist disorder and, if practicable, provide a diagnosis of any left wrist disorder manifested by the Veteran.  If a diagnosed left wrist disorder is manifested, the examiner shall provide an opinion whether that disorder was incurred in or aggravated during the Veteran's active duty service.  

The examiner shall review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not that the Veteran's cervical spine disorder was incurred in or aggravated during the Veteran's active duty service.  If the examiner finds it necessary to examine the Veteran regarding his cervical spine disorder, such an examination shall be provided. 

If any requested opinion cannot be provided without resort to mere speculation, the examiner shall explain why that is the case. 

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  Following the foregoing, VBA shall readjudicate the Veteran's claim to reopen the claim for service connection for a left wrist disorder and the claim for service connection for a cervical spine disorder.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


